DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Belloni et al. (US 10,141,126) in view of JP-H02-29161 (cited in the IDS of 6/13/2019).  
Belloni discloses an electrical connection assembly in an electrical switchgear comprising: a circuit breaker (3) movable between a disconnected, withdrawn, position (Fig. 5a) and a connected, service, position (Fig. 5b), wherein the circuit breaker comprises, for each phase, a first connection terminal (at 2, 3) couplable to/uncouplable from a corresponding second, stationary, connection terminal (at 6, 5) of the switchgear; a first contact element (2) electrically and mechanically connected to the first connection terminal of the circuit breaker, a second contact element (6) electrically and mechanically connected to the second, stationary, connection terminal of the switchgear, and a third, intermediate, contact element (1) that is electrically and 
JP-H02-29161 teaches a connection assembly having sliding contacts (5a, 5b) positioned at the interface between Preliminary AmendmentAtty. Docket No. ABBZG-71Page 2 of 9the male and female contact elements, the external surface of the female contact element having linear and curved portions devoid of any sharp edge and being symmetrical with respect to a central longitudinal axis.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form use sliding contact, as taught by JP-H02-29161, in order to provide an efficient and reliable connection.  
Regarding claim 2, Belloni discloses wherein the male contact element comprising a cylindrical body and the female contact element comprises a cylindrical hollow cavity into which the cylindrical body is insertable.  
Regarding claim 3, JP-H02-29161 teaches (in Fig. 1a) the hollow cavity of the female contact element comprising one or more slots on its internal surface into which the sliding contacts are positioned.  

Regarding claim 5, JP-H02-29161 teaches (in Fig. 1a) for each contact pair the male contact element and/or the female contact elementPreliminary AmendmentAtty. Docket No. ABBZG-71 Page 3 of 9comprising a plurality of slots  into which a corresponding plurality of sliding contacts are positioned.  Duplication of parts would have been obvious to one skilled in the art at the time the invention was effectively filed, in order to double the contact points.  
Regarding claim 6, JP-H02-29161 teaches the third, intermediate, contact element comprises a single-piece elongated body.  
Regarding claim 7, JP-H02-29161 teaches the third, intermediate, contact element comprising a single-piece elongated sleeve made of conductive material having a cylindrical hollow cavity, and in that each of the first and second contact elements comprises a cylindrical body insertable in the cylindrical cavity, the first contact pair being formed by the third, intermediate, contact element and the cylindrical body of the first contact element at a first end of the single-piece elongated sleeve, the second contact pair being formed by the third, intermediate, contact element and the cylindrical body of the second contact element at a second end of the single-piece elongated sleeve.  
Regarding claim 8, JP-H02-29161 teaches the third, intermediate, contact element comprising a single-piece elongated cylindrical body, andPreliminary AmendmentAtty. Docket No. ABBZG-71 Page 4 of 9in that each of the first and second contact elements comprises a female contact element having a hollow cavity into which a portion of the single-piece elongated cylindrical body, the first contact 
Regarding claim 9, Belloni discloses the third, intermediate, contact element the third, intermediate, contact element being electrically and mechanically connected with the first contact element and being electrically and mechanically couplable to/uncouplable from the second contact element.  
 
Regarding claim 11, JP-H02-29161 teaches Page 5 of 9the sliding contacts being compressible in a direction perpendicular to the longitudinal axis to compensate possible misalignment between the first and second contact elements.  
Regarding claim 12, JP-H02-29161 teaches the sliding contacts being Baumann contact springs or Multi-Contact bands.  
Regarding claim 13, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the external surface of the female element coated with an insulated coating, in order to reduce the temperature rise of the element.  
Regarding claim 14, Belloni, as modified, discloses an electrical switchgear comprising an electrical connection assembly.  

Regarding claim 16, JP-H02-29161 teaches the male contact element comprising one or more slots on its external surface into which the sliding contacts are positioned.  
Regarding claim 17, JP-H02-29161 teaches that for each contact pair the male contact element and/or the female contact element comprising a plurality of slots into which a corresponding plurality of sliding contacts are positioned.  
Regarding claim 18, JP-H02-29161 teaches the male contact element comprising one or more slots on its external surface into which the sliding contacts are positioned; wherein the third, intermediate, contact element comprises a single-piece elongated body; and wherein the third, intermediate, contact element comprises a single-piece elongated cylindrical body, and in that each of the first and second contact elements comprises a female contact element having a hollow cavity into which a portion of the single-piece elongated cylindrical body, the first contact pair being formed by the third, intermediate, contact element and the female contact element of the first contact element at a first end of single-piece elongated cylindrical body, the second contact pair being formed by the third, intermediate, contact element and the female contact element of the second contact element at a second end of the single-piece elongated cylindrical body.  
Regarding claim 19, JP-H02-29161 teaches the male contact element comprising one or more slots on its external surface into which the sliding contacts are positioned.  

Regarding claim 21, Belloni discloses the third, intermediate, contact element bent to an inclined orientation relative to its longitudinal axis maintaining a substantially parallel relationship between opposing faces of its inner surface in response to misalignment between said first and second contact elements.  Please note that elements 2 and 6 are fixed, while element 1 is displaceable.  
Regarding claim 22, Belloni discloses electrical contact between said first and second contact elements established and maintained (the resiliency of) by said third, intermediate, contact element being bent to an inclined orientation relative to its longitudinal axis in response to misalignment between said first and second contact elements.  
Regarding claim 23, Belloni discloses electrical separation of said first and second contact elements prevented by (the resiliency of) said third, intermediate, contact element being bent to an inclined orientation relative to its longitudinal axis in response to misalignment between said first and second contact elements.


Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. 
In response to Applicant's arguments that Belloni does not disclose that any oof its terminals or contact structures is ben to an inclined orientation relative to its longitudinal axis in response to misalignment between the first and second contact elements, please note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the 
In response to Applicant's arguments that the contact separation problem demonstrate that Belloni’s contact assembly 1 cannot be bent to an inclined orientation because “there would not be need to provide the vibration limiting device 7 since the bent configuration would accommodate misalignment”, please note that vibration and misalignment are two different things, and one does not preclude the other.  Please note that the tulip-type/gripper-type arrangement of contact element 1 allows for displacement and contact in the event of misalignment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.